Citation Nr: 9919997	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-10 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1953 
to September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied a claim of entitlement to 
service connection for a right wrist disability.


REMAND

The Board has determined that a remand is required.  As an 
initial matter, the Board notes that the veteran's service 
medical records (SMRs) are not available and may have been 
destroyed in the 1973 fire at the National Personnel Records 
Center (NPRC).  Under such circumstances, there is a 
heightened duty to search for medical information from 
alternative sources in order to reconstruct the SMRs.  Jolley 
v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).  The Board is also 
under a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).  In this case, during his video-conference 
hearing held in April 1999, the veteran asserted that he 
broke his right wrist at Fort Chaffee, Arkansas in about June 
1956, that he was treated at the base hospital, and that his 
wrist was placed in a cast for about eight weeks.  At the 
time of the hearing, the veteran's representative requested 
that records from the Surgeon General's Office be searched, 
and also that morning reports for the veteran's unit be 
searched.  Accordingly, on remand, the RO should request that 
a search of these records be made. 

Furthermore, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining an adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In this case, the Board finds that the current medical 
evidence of record is unclear as to whether the veteran has 
residuals of a fracture of his right wrist.  Specifically, a 
VA examination report, dated in May 1997, shows that the 
examiner noted "what appears to be calcification of a prior 
fracture in the distal radius as well as the navicular region 
of the hand."  In the assessment, the examiner stated that 
the veteran had "chronic pain syndrome and soft tissue 
swelling in the region of the prior fracture."  However, an 
accompanying X-ray report indicates that there was no 
evidence of fracture or dislocation.  On remand the veteran 
should be afforded another VA examination to determine 
whether he currently has residuals of a right wrist fracture.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the NPRC and 
request that it perform an SGO search for 
records of treatment of the veteran, and 
to provide the RO with a report thereon.  
Any documentation obtained should be 
associated with the claims folder.  

2.  The RO should contact the Director, 
National Archives and Records 
Administration (NARA), ATTN: NCPMA-O, 
9700 Page Boulevard, St. Louis, MO. 
63132, and ask that facility to search 
for "Morning Reports" (MRs) (DA Form 1) 
for Hq & Hq (Headquarters and 
Headquarters) Battery, 3d FA (Forward 
Artillery) Training Regiment, Ft. Chafee, 
Arkansas, for evidence showing that the 
veteran received medical treatment during 
the month of June 1956.  Any information 
received must be associated with the 
claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination of his right wrist 
in order to determine whether he 
currently has residuals of a right wrist 
fracture.  The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.
 
4.  The RO is then to adjudicate the 
veteran's claim for entitlement to 
service connection for a right wrist 
disability.  The RO should review the 
examination report prior to issuing its 
decision, to ensure that it is in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  
 
Thereafter, if the benefit sought on appeal remains denied, 
the veteran and representative should be furnished a 
Supplemental Statement of the Case and given the opportunity 
to respond thereto.  The case should then be returned to the 
Board of Veterans' Appeals for further appellate 
consideration, if otherwise in order.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






